 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LUCIO A. BARROGA,                               No. 2:19-cv-921-MCE-KJN PS
12                      Plaintiff,                    ORDER
13           v.                                       (ECF No. 29)
14    BOARD OF ADMINISTRATION,
      CAL.PUBLIC EMPLOYEES’
15    RETIREMENT SYSTEM,
16                      Defendant.
17
18          On September 9, 2019 the magistrate judge filed findings and recommendations (ECF No.

19   29), which were served on the parties and which contained notice that any objections to the

20   findings and recommendations were to be filed within fourteen (14) days. On September 23,

21   2019, plaintiff filed objections to the findings and recommendations (ECF No. 31), which have

22   been considered by the court.

23          This Court reviews de novo those portions of the proposed findings of fact to which an

24   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

25   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d

26   930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection

27   has been made, the court assumes its correctness and decides the matter on the applicable law.

28   See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s
                                                      1
 1   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d
 2   452, 454 (9th Cir. 1983).
 3          The Court has reviewed the applicable legal standards and, good cause appearing,
 4   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 5   IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations (ECF No. 29) are ADOPTED in full;
 7          2. Defendant’s Motion to Dismiss (ECF No. 20) is GRANTED;
 8          3. Defendant’s Motion to Declare Plaintiff Vexatious (ECF No. 21) is GRANTED in part
 9              and DENIED in part;
10          4. Plaintiff is hereby DECLARED a vexatious litigant; and
11          5. The Court ISSUES a pre–filing order as described in Section II.D. of the Magistrate
12              Judge’s findings and recommendations; and
13          6. The Clerk of the Court is directed to CLOSE this case.
14          IT IS SO ORDERED.
15   Dated: September 30, 2019
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
